



COURT OF APPEAL FOR ONTARIO

CITATION: RBC Direct Investing Inc. v. Noorani, 2017 ONCA 269

DATE: 20170330

DOCKET: M47202 (M47114)

Epstein, Benotto and Trotter JJ.A.

BETWEEN

RBC Direct Investing Inc.

Plaintiff/Responding Party (Responding Party)

and

Saeid Noorani

Defendant/Moving Party (Moving Party)

Saeid Noorani, acting in person

Daniel Urquhart, for the responding party

Heard and released orally: March 17, 2017

ENDORSEMENT

[1]

In this proceeding, the moving
    party, Saied Noorani, was sued by the responding party, RBC Direct Investing
    Inc., for damages arising out of a margin trading account Mr. Noorani had with
    RBC.

[2]

RBC sued Mr. Noorani in small
    claims court. Judgment in the amount of $5,837.15 was granted in favour of RBC
    as the small claims court judge found that Mr. Nooranis defence had no basis
    in fact or in law. The judge further described the defence as ill-advised,
    ill-informed and over-stated and that his theories were fantasya fabrication
    unconnected to reality.

[3]

Mr. Noorani appealed. The
    Divisional Court dismissed his appeal. Justice Nordheimer held that Mr. Noorani
    had failed to show any basis upon which this court could interfere with the
    factual findings made by the trial judge.

[4]

Mr. Noorani attempted to appeal to
    this court but he failed to file his notice of motion for leave to appeal
    within the 15 days allotted to him under the
Rules of Civil
    Procedure.
By endorsement dated November
    17, 2016, Doherty J.A. dismissed Mr. Nooranis motion for an extension of time
    to file a notice of motion for leave to appeal. Justice Doherty held that he
    was unable to find any scintilla suggesting that the appeal has merit.

[5]

The small claims court judge,
    Justice Nordheimer and Justice Doherty all concluded that Mr. Nooranis defence
    has absolutely no merit. We agree. Mr. Nooranis request that this panel review
    Justice Dohertys decision is therefore dismissed.

[6]

In the particular circumstances of
    this case, approval of the order of Justice Doherty and of today's order, as to
    form and content, is dispensed with.

[7]

Costs in favour of RBC Direct
    fixed in the amount of $1,500, inclusive of disbursements and HST.

"Gloria
    Epstein J.A."

"M.L.
    Benotto J.A."

"G.T. Trotter J.A."


